Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 24 January 2022 have been fully considered and are persuasive. Examiner acknowledges the oversight in making a rejection based on the Jin reference. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Li.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9, 13-17, 22 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2020/0213052).
Regarding claim 1, Li discloses a method for wireless communication, wherein the method comprises: receiving, by a first terminal device (fig. 4, UE), first configuration information (fig. 4, reference signal configuration information) sent by a first network device (fig. 4, item 200), the first configuration information being configured to configure a sounding reference signal (SRS) resource for cross link interference (CLI) measurement (paras. 39 and 41; para. 42, especially first two sentences; para. 50, first, second,  fifth and six sentences; paras. 54-58 and 60-64).
Regarding claim 14, Li discloses a terminal device (fig. 4, UE), which is a first terminal device, wherein the terminal device comprises (fig. 1, item 100): a processor; and a memory, configured to store a computer program that, when being executed by the processor, causes the processor to implement a wireless communication method (paras. 28, 240 and 243-244), wherein the method comprises: receiving, by a first terminal device (fig. 4, UE), first configuration information (fig. 4, reference signal configuration information) sent by a first network device (fig. 4, item 200), the first configuration information being configured to configure a sounding reference signal (SRS) resource for cross link interference (CLI) measurement (paras. 39 and 41; para. 42, especially first two sentences; para. 50, first, second,  fifth and six sentences; paras. 54-58 and 60-64).
Regarding claims 2 and 15, Li discloses the method according to claim 1 and the terminal device according to claim 14, wherein the first configuration information is associated with at least one of: frequency information (para. 42, first sentence), bandwidth part (BWP) configuration information (para. 54, first sentence; para. 55), cell identification information (paras. 47-48 and 62; note: cell-specific DCI related to SRS group IDs), and SRS index information (para. 47, first sentence; para. 48, second sentence; note: SRS index or Group ID).
Regarding claims 3 and 16, Li discloses the method according to claim 1 and the terminal device according to claim 14, wherein the method further comprises: receiving, by the first terminal device, first indication information for the first configuration information sent by the first network device; and updating, by the first terminal device, part or all of content of the first configuration information according to the first indication information (para. 61-62, dynamic SRS requests; para. 65-66; note: configured by dynamic CLI measurement requests with dynamic activating/deactivating).
Regarding claims 4 and 17, Li discloses the method according to claim 3 and the terminal device according to claim 16, wherein updating, by the first terminal device, part or all of the content in the first configuration information according to the first indication information comprises: modifying or deleting, by the first terminal device, part or all of the content of the first configuration information according to the first indication information, or increasing, by the first terminal device, the content of the first configuration information according to the first indication information (para. 61-62, UE configured by dynamic SRS requests; para. 65-66; note: UE configured by dynamic CLI measurement requests with dynamic activating/deactivating).
Regarding claims 9 and 22, Li discloses the method according to claim 1 and the terminal device according to claim 14, wherein the method further comprises: measuring, by the first terminal device, the SRS for the CLI measurement according to the first configuration information (para. 39; para. 42, first sentence; para. 43, first two sentences;).
Regarding claims 13 and 26, Li discloses the method according to claim 1 and the terminal device according to claim 14, wherein timing of the SRS refers to timing of a first cell or refers to timing configured by the first network device (paras. 55 and 62; note: timing or slots for SRS measurement), wherein the first cell is one of: a serving cell with a frequency point .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Papasakellariou et al. (US 2020/0092073).
Regarding claims 5, 7-8, 18 and 20-21, Li does not disclose the method according to claim 1 and the terminal device according to claim 14, wherein the method further comprises: sending, by the first terminal device, first information to the first network device, the first information comprising at least one of: a maximum number of CLI measurement reports supported by the first terminal device, a maximum number of CLI measurement objects 
However, Papasakellariou discloses a maximum number of measurement reports indicated by a UE (para. 216, second sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have sending, by the first terminal device, first information to the first network device, the first information comprising at least one of: a maximum number of CLI measurement reports supported by the first terminal device, a maximum number of CLI measurement objects supported by the first terminal device, and a maximum number of SRS measurements supported by the first terminal device, wherein at least one of the maximum number of the CLI measurement reports, the maximum number of the CLI measurement objects, and the maximum number of the SRS measurements supported by the first terminal device is pre-configured, or is determined based on capability of the first terminal device, and wherein at least one of the maximum number of the CLI measurement reports, the maximum number of the CLI measurement objects, and the maximum number of the SRS measurements is based on a terminal device, a cell, or a frequency in the invention of Li. The motivation to have the modification and/or well-known benefits of the 
Regarding claims 6 and 19, Li does not disclose the method according to claim 1 and the terminal device according to claim 14, wherein: a number of CLI measurement reports configured in the first configuration information is less than or equal to a maximum number of CLI measurement reports supported by the first terminal device; a number of CLI measurement objects configured in the first configuration information is less than or equal to a maximum number of CLI measurement objects supported by the first terminal device; or a number of SRS measurements configured in the first configuration information is less than or equal to a maximum number of SRS measurements supported by the first terminal device. However, Papasakellariou discloses a maximum number of measurement reports indicated by a UE (para. 216, second sentence). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a number of CLI measurement reports configured in the first configuration information is less than or equal to a maximum number of CLI measurement reports supported by the first terminal device; a number of CLI measurement objects configured in the first configuration information is less than or equal to a maximum number of CLI measurement objects supported by the first terminal device; or a number of SRS measurements configured in the first configuration information is less than or equal to a maximum number of SRS measurements supported by the first terminal device in the invention of Li. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, notifying, coordinating and operating within the communication .

Claims 10-12 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Wang et al. (US 20200322962).
Regarding claims 10-12 and 23-25, Li does not disclose the method according to claim 1 and the terminal device according to claim 14, wherein the method is applied to a multi radio access technology dual connectivity (MR-DC) scenario, the method according to claim 10 and the terminal device according to claim 23, wherein the first network device is a master node (MN) device or a slave node (SN) device in the MR-DC scenario and the method according to claim 10 and the terminal device according to claim 23, wherein a MN device and a SN device in the MR-DC scenario negotiates with each other to determine the first configuration information. However, Wang discloses cross link interference in a MR-DC environment (paras. 20 and 26; figs. 1 and 5) which includes a master node (para. 29, last sentence; fig. 5, step 505; fig. 7; para. 42; note: one base station includes a coordinator; para. 26; note: MR-DC as standardized includes master and slave nodes) where base stations negotiate configuration of resources (fig. 5, steps 505, 525-535 and 540; fig. 7, steps 710-730; paras. 42-53, especially paras. 42-43, 45 and 53; para. 19). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the method applied to a multi radio access technology dual connectivity (MR-DC) scenario wherein the first network device is a master node (MN) device or a slave node (SN) device in the MR-DC scenario, and wherein a MN device and a SN device in the MR-DC scenario negotiates with each other to determine the first 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462